DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group a, species ii, claims 1-2, and 5-9 in the reply filed on October 22, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the one temperature”. Since claim 5 is dependent on claims 2 and 1, and these claims recites a first temperature and second temperature, it is unclear which temperature is being reference in claim 5

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mastek et al. (2019/0225526). Mastek teaches a system for preheating batch materials for a glass melting furnace comprising a preheater (16) configured to receive unheated batch materials and to deliver heated batch materials ([0016]), the preheater including a primary outlet (“exhaust fluid from preheater”) to exhaust fluid from the preheater and a primary inlet to receive exhaust fluids from a glass melting furnace (“fluid inlet of preheater 16”) and exhaust fluids recirculated from the primary outlet of the preheater (“for example deliver exhaust fluid from preheater 16 to primary duct member 58”) ([0021]).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (exhaust from preheater to flue)][AltContent: textbox ( flue)][AltContent: textbox (Recirculation from exhaust of preheater)]
    PNG
    media_image1.png
    352
    444
    media_image1.png
    Greyscale

Mastek teaches the preheating of batch materials has a significant influence on the melting process ([0002]-[0003]). Mastek specifies using exhaust fluid from the preheater to lower the temperature of the fluid exhausted from the furnace ([0021]) so 
Mastek further exemplifies the use of controlled valves. For example, the amount of exhaust fluids mixed with other exhausts can be varied using valves in secondary duct member 60 that are electronically controlled by a programmable controller acting in response to signals from sensors monitoring the temperature of the fluid flow ([0024]). In this example, Mastek discloses the use of temperature sensors and a controller for controlling valves in response to the measured temperature. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a temperature sensor within a first duct coupled to the inlet of the preheater 
Regarding claim 2, as mentioned Mastek teaches using exhaust from the preheater to lower the temperature of the fluid exhausted from the furnace, and the use of temperature sensors to monitor the temperature of the fluid flow. Also, as already discussed, it would have be obvious to one of ordinary skill in the art at the time of the invention to have used a first temperature sensor within a first duct coupled to the inlet of the preheater to ensure the fluid is at a properly reduced temperature (from temperature of exhaust of furnace) that is suitable for preheating the batch materials. Mastek further teaches additional fluid exhausts that are returned back to the first duct coupled to the inlet of the preheater, such as exhaust fluids from the charger or mixing chamber ([0024]).  Mastek teaches theses exhausts fluids may have some water content that may condense if the fluids are cooled enough and thus are mixed with exhaust from the furnace to prevent condensation. As mentioned, Mastek exemplifies, the amount of exhaust fluids mixed with other exhausts can be varied using valves in secondary duct member 60 that are electronically controlled by a programmable controller acting in response to signals from sensors monitoring the temperature of the fluid flow ([0024]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a second temperature sensor to sense the temperature of the exhausts fluids from the charger and mixing chamber in order to control the mixing of the furnace exhaust gas with these exhausts fluids from the charger and mixing chamber. Accordingly, the temperature controller would be 
Placement of the first and second temperature sensors will now be discussed. Mastek teaches primary duct 58 is in communication with an inlet of the preheater, and comprises an inlet for exhaust fluid from the preheater for lowering the temperature of the furnace gas ([0021]). Mastek also teaches the primary duct 58 comprises another inlet for the return duct 56, which flows exhausts fluids from the mixing chamber and charger ([0024]). Thus, since both these inlets are located on the primary duct 58, which leads to an inlet of the preheater, then one would be considered more upstream of the preheater than the other.  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Location for first temperature sensor)][AltContent: textbox (Location for second temperature sensor)]
    PNG
    media_image1.png
    352
    444
    media_image1.png
    Greyscale

Regarding claim 7, Mastek teaches the temperature of exhaust gas from the furnace needs to be lowered before supplying to the preheater ([0021]). This suggests cooler exhaust gases from the preheater is constantly needed. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have . 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mastek et al. (2019/0225526) as applied to claims 1-2 above, and further in view of Liu et al. (2016/0298610). Mastek teaches controlling the valves, but does not specify a control profile. Liu teaches a split range control profile can be used to adjust a turning rate of a screw and opening a flow control valve for a heat storage agent flowing through a heater, in response to a temperature sensed by a temperature sensor. This control profile allows for stabilization of the temperature of the heat storage agent in the heater at a predetermined value ([0078]-[0079]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a controller that controls the valves in accordance with a predefined split range control profile, as such a control profile allows for the stabilization of the temperature of the exhaust gases delivered to the preheater at a predetermined temperature, as taught by Liu.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mastek et al. (2019/0225526) as applied to claim1 above, and further in view of Lindig et al. (2013/0309622).  Mastek doesn’t disclose pressure sensors. Lindig also teaches a preheater for preheating batch materials for a glass furnace. Lindig teaches employing a pressure sensor in a (second) duct conveying exhaust fluid from the preheater ([0008]). Lindig also suggests controlling blowers in response to the measured pressure ([0027]) so as to ensure pressure losses during the conducting of hot gases can be compensated ([0008]). Mastek teaches a controller acting in response to signals . 
Regarding claim 9, Lindig further teaches measuring a second pressure (P1), which suggests a second pressure sensor ([0027]). Lindig also teaches maintaining a pressure differential between the first pressure and the second pressure. Thus, the first pressure (P2) in the second duct is compared to another pressure value (P1), which is considered a threshold pressure. Lindig teaches controlling the first pressure to a greater underpressure value and adjusting the blower 11. Thus, in the combination of Mastek and Lindig, it is suggested to control the openings of the first and second valves if the pressure meets a predetermined condition (underpressure value not great enough) relative to a predetermine threshold pressure (i.e. P1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741